 
Exhibit 10.1


LIMITED WAIVER AND
NINTH AMENDMENT TO SECOND
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS LIMITED WAIVER AND NINTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Ninth Amendment”), dated as of April 1, 2013, is by and among
(i) HECLA ALASKA LLC, a Delaware limited liability company, HECLA GREENS CREEK
MINING COMPANY, a Delaware corporation and HECLA JUNEAU MINING COMPANY, a
Delaware corporation (collectively, the “Borrowers”), (ii) each of the other
obligors identified as “Other Obligors” on the signature pages hereto and (iii)
each of the banks and other financial institutions identified as “Lenders” on
the signature pages hereto (the “Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of October 14, 2009 (as amended, supplemented, amended and restated or otherwise
modified prior to the date hereof, the “Existing Credit Agreement” and, as
amended by this Ninth Amendment and as the same may be further amended,
supplemented, amended or restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the Obligors party thereto, the
Lenders party thereto, and The Bank of Nova Scotia, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), the Lenders have
made commitments to extend certain credit facilities to the Borrowers;
 
WHEREAS, pursuant to the Existing Credit Agreement, no Subsidiary of the Parent
may be designated as an Immaterial Subsidiary if such Subsidiary has assets in
excess of $2,000,000;
 
WHEREAS, as of the Ninth Amendment Effective Date, each of Silver Hunter Mining
Company, a Delaware corporation (“Silver Hunter”), Burke Trading Inc., a
Delaware corporation (“Burke”), Rio Grande Silver, Inc., a Delaware corporation
(“Rio Grande”), Hecla Silver Valley, Inc., a Delaware corporation (“HSV”), Hecla
MC Subsidiary, LLC, a Delaware limited liability company (“HMCS”), and RHL
Holdings, Inc., a Delaware corporation (“RHL”; and, together with Silver Hunter,
Burke, HSV, HMCS and Rio Grande, each a “Reclassified Subsidiary” and,
collectively, the “Reclassified Subsidiaries”), holds assets in excess of
$2,000,000 but may not have been clearly designated by the Parent and the
Borrowers as an Material Subsidiary and may not have executed a supplement to
the Subsidiary Guaranty;
 
WHEREAS, the Parent and the Borrowers have requested that the Lenders waive
certain Defaults or Events of Default that currently exist as a result of the
failure to designate such Reclassified Subsidiaries as Material Subsidiaries and
as a result of the Parent’s failure to cause such Reclassified Subsidiaries to
enter into a supplement to the Subsidiary Guaranty;
 
WHEREAS, the Parent and the Borrowers and have agreed to cause each of the
Reclassified Subsidiaries to enter into each Loan Document to the extent that a
Material Subsidiary of the Parent is required to be party to such Loan Document,
including the supplement to Subsidiary Guaranty attached hereto as Exhibit A;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Parent and the Borrowers have agreed to execute and deliver an
amendment to the Pledge Agreement in substantially the form attached hereto as
Exhibit B to clarify that the interests in each of the Reclassified Subsidiaries
have been pledged pursuant to such Pledge Agreement;
 
WHEREAS, the Parent and the Administrative Agent entered into a certain
Commitment Letter, dated as of March 1, 2013 (the “Commitment Letter”), by which
the Administrative Agent has agreed to arrange acquisition financing to be used
by the Parent to acquire (the “Aurizon Acquisition”) Aurizon Mines Ltd. (the
“Target”) pursuant to that certain Arrangement Agreement, dated as of March 3,
2013, between Parent, 0963708 B.C. Ltd. and the Target;
 
WHEREAS, in conjunction with the Commitment Letter, the Parent, the other
Obligors, the Lenders and the Administrative Agent entered into a certain Eighth
Amendment to Second Amended and Restated Credit Agreement (the “Eighth
Amendment”), dated as of March 1, 2013; and
 
WHEREAS, the parties hereto desire to further amend the Existing Credit
Agreement in accordance with the terms hereof.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:
 
PART I
 
DEFINITIONS
 
SUBPART 1.1  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Ninth Amendment,
including its preamble and recitals, have the following meanings:
 
“Administrative Agent” is defined in the recitals.
 
“Borrowers” is defined in the preamble.
 
“Credit Agreement” is defined in the recitals.
 
“Existing Credit Agreement” is defined in the recitals.
 
“Lenders” is defined in the preamble.
 
“Ninth Amendment” is defined in the preamble.
 
“Ninth Amendment Effective Date” is defined in Subpart 5.1.
 
 
2

--------------------------------------------------------------------------------

 
 
SUBPART 1.2  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Ninth Amendment, including its preamble
and recitals, have the meanings provided in the Credit Agreement.
 
 
PART II
 
AMENDMENTS TO EXISTING CREDIT AGREEMENT
 
Effective on (and subject to the occurrence of) the Ninth Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part II.  Except as so amended, the Existing Credit Agreement and the other Loan
Documents shall continue in full force and effect.
 
SUBPART 2.1  Amendments.
 
(a)           Rescission of Eighth Amendment.  Effective as of the Ninth
Amendment Effective Date, the Eighth Amendment shall be of no further force and
effect and the provisions thereof shall no longer amend, modify or supplement
the Credit Agreement in any way.
 
(b)           Amendment to Section 1.1.  Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:
 
(i) by amending and restating the definition of “Applicable Margin” to read as
follows:
 
“Applicable Margin” means, (i) prior to the Ninth Amendment Effective Date, with
respect to each Loan, an amount per annum applicable to such Loan, based upon
the Leverage Ratio as determined from time to time, equal to the rates set forth
in the Existing Credit Agreement, and (ii) on and after the Ninth Amendment
Effective Date, with respect to each Loan, an amount per annum applicable to
such Loan, based upon the Total Leverage Ratio as determined from time to time,
equal to the following:
 
Level
Total Leverage Ratio
U.S. dollar LIBOR
Margin (bps)
U.S. dollar Base Rate Margin (bps)
I
< 1.00
300.0
200.0
II
> 1.00 & < 2.00
 325.0
225.0
III
> 2.00 & < 3.00
350.0
250.0
IV
> 3.00 & < 4.00
400.0
300.0
V
≥ 4.00
450.0
350.0



 
3

--------------------------------------------------------------------------------

 
 
(ii) by amending and restating the definition of “Commitment Amount” to read as
follows:
 
“Commitment Amount” means, on any date, $100,000,000, as such amount may be
reduced from time to time pursuant to Section 2.2.
 
(iii) by deleting the definition of “Current Ratio” in its entirety;
 
(iv) by amending the definition of “EBITDA” by deleting the period at the end of
subsection (d) and inserting in its place “; plus” and adding a new subsection
(e) as follows:
 
“(e)  to the extent deducted in determining Net Income, the fees, costs and
expenses paid by the Parent and the Borrowers in respect of the Aurizon
Acquisition.”
 
(v) by adding the defined term “Secured Leverage Ratio”, which shall read as
follows:
 
“Secured Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Indebtedness secured by Liens on any property of any Obligor to (b)
EBITDA computed for the period consisting of such Fiscal Quarter and each of the
three immediately preceding Fiscal Quarters.
 
(vi) by adding the defined term “Total Leverage Ratio”, which shall read as
follows:
 
“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt outstanding on the last day of such Fiscal Quarter to
(b) EBITDA computed for the period consisting of such Fiscal Quarter and each of
the three immediately preceding Fiscal Quarters.
 
(c)           Amendments to Section 7.1.  Section 7.1 of the Existing Credit
Agreement is hereby amended as follows:
 
(i) By adding a new Section 7.1.17, which reads as follows:
 
SECTION 7.1.17.  Minimum Cash Equivalent Investments.  Until such time as the
Commitment Letter is terminated, the Parent shall maintain at all times, at
least one hundred million Dollars ($100,000,000) in Cash Equivalent Investments.
 
(ii) By adding a new Section 7.1.18, which reads as follows:
 
SECTION 7.1.18.  Additional Security.  Each Obligor, including each member of
the Greens Creek Group, agrees to take any and all such actions as are required
or requested by the Administrative Agent to grant to the Lenders, first
priority, perfected liens and security interests in the Greens Creek Mine and in
all of the Borrowers’ and the Obligors’ rights, assets and property under the
Greens Creek Joint Venture and the Greens Creek Joint Venture Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Amendment to Section 7.2.2.  Section 7.2.2 of the Existing Credit
Agreement is hereby amended as follows:
 
(i) by inserting the word “and” at the end of clause (o), striking the word
“and” at the end of clause (n) and inserting the following new clause (p) after
clause (o):
 
(p)           Indebtedness in the form of senior unsecured notes and other
Indebtedness issued by the Parent in a maximum principal amount of $500,000,000
in order to finance or refinance the Aurizon Acquisition; provided, however,
that the Parent shall receive a minimum of $400,000,000 in gross proceeds from
the incurrence of such Indebtedness;
 
(e)           Amendment to Section 7.2.4.  Section 7.2.4 of the Existing Credit
Agreement is hereby deleted in its entirety and amended and restated to read as
follows:
 
SECTION 7.2.4.  Financial Condition and Operations.  Neither Parent nor any
Borrower will permit any of the events set forth below to occur:
 
(a)  Tangible Net Worth to be less than 80% of the Tangible Net Worth at
completion of acquisition of the Target, plus 50% of positive quarterly Net
Income thereafter;
 
(b)  the Secured Leverage Ratio to be greater than 2.50 to 1.00;
 
(c)  the Total Leverage Ratio, (i) at all times prior to March 31, 2014, to be
greater than 4.50 to 1.00, and (ii) at all times from and after March 31, 2014,
to be greater than 4.00 to 1.00; and
 
(d)  the Interest Coverage Ratio to be less than 3.00 to 1.00.
 
(f)           Amendment to Section 7.2.2.  Section 7.2.2(d) of the Existing
Credit Agreement is hereby amended by striking “$25,000,000” and inserting in
its place, “$50,000,000.”
 
(g)          Amendment to Schedule I.  Schedule I of the Existing Credit
Agreement is hereby amended by (u) deleting “Silver Hunter Mining Company” and
inserting in place thereof “Silver Hunter Mining Company*”, (v) deleting “Rio
Grande Silver, Inc.” and inserting in place thereof “Rio Grande Silver, Inc.*”,
(w) deleting “Hecla Silver Valley, Inc.” and inserting in place thereof “Hecla
Silver Valley, Inc.*”, (x) adding “Hecla MC Subsidiary, LLC*”, (y) deleting
“Burke Trading, Inc.” and inserting in place thereof “Burke Trading, Inc.*”, and
(z) deleting “RHL Holdings, Inc.” and inserting in place thereof “RHL Holdings,
Inc.*”, in each case in order to add and/or indicate that each such Reclassified
Subsidiary is a Material Subsidiary.
 
 
5

--------------------------------------------------------------------------------

 
 
PART III
 
AFFIRMATION AND CONSENT


SUBPART 3.1  Affirmation and Consent.  Each of the Obligors confirms that it has
received a copy of this Ninth Amendment and restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement and the
other Loan Documents to which it is a party, effective as of the date hereof,
after giving effect to this Ninth Amendment.
 
 
PART IV
 
LIMITED WAIVERS
 
SUBPART 4.1    Limited Waiver of Default.  To the extent that the Parent failed
to cause each Reclassified Subsidiary to execute and deliver to the
Administrative Agent a supplement to the Subsidiary Guaranty for the benefit of
the Secured Parties, and to the extent that the Borrowers and the Parent
designated each Reclassified Subsidiary as an Immaterial Subsidiary by failing
to designate such Reclassified Subsidiary as a Material Subsidiary at any time
after such Reclassified Subsidiary satisfied the criteria for a Material
Subsidiary, any and all Defaults or Events of Default that may have arisen prior
to the date hereof due to:
 
(a)           any of the representations and warranties, with respect to the
Reclassified Subsidiaries (and only with respect to the Reclassified
Subsidiaries), set forth in Section 6.8 or Section 6.13 (but only as each of
them relates to the Reclassified Subsidiaries being Material Subsidiaries and
Guarantors) being false when given at any time prior to the date hereof are
hereby waived;
 
(b)           noncompliance with the requirement to include the Reclassified
Subsidiaries in the updated capital, operating and exploration budgets delivered
pursuant to Section 7.1.1(l) is hereby waived;
 
(c)           noncompliance with reporting a Default under Sections 7.1.1(c) and
(d) and with reporting Material Subsidiaries are hereby waived;
 
(d)           noncompliance by the Reclassified Subsidiaries with Section 7.1.8
is hereby waived;
 
(e)           noncompliance by the Reclassified Subsidiaries with Section 7.1.10
is hereby waived;
 
(f)           a cross default solely caused by any Defaults listed in clauses
(a), (b), (c), (d) or (e) above that is prohibited by Section 8.1.5(a) is hereby
waived; and
 
 
6

--------------------------------------------------------------------------------

 
 
(g)           a Default under Section 8.1.3, 8.1.4 or 8.1.10 solely as a result
of the Defaults described in clauses (a), (b), (c), (d) or (e) above are hereby
waived.
 
SUBPART 4.2  Permitted Acquisition.  The Administrative Agent and each of the
Lenders hereby agrees that clause (b) of the definition of “Permitted
Acquisition” in the Credit Agreement, and the limitations of Section 7.2.5(h),
shall be deemed not to apply to any transaction to the Aurizon Acquisition and
the Aurizon Acquisition shall not be considered a Specified Investment.
 


PART V
 
CONDITIONS TO EFFECTIVENESS
 
SUBPART 5.1  Amendment Effective Date.  This Ninth Amendment shall be and become
effective as of the date (the “Ninth Amendment Effective Date”) when the last of
all of the conditions set forth in this Part V shall have been satisfied.
 
SUBPART 5.2  Execution of Counterparts of Ninth Amendment.  The Administrative
Agent shall have received counterparts satisfactory to the Administrative Agent
of this Ninth Amendment, which collectively shall have been duly executed on
behalf of each Borrower, each of the other Obligors and each Lender.
 
SUBPART 5.3  Execution of Supplement to Subsidiary Guaranty and Amendment to
Pledge Agreement.  The Administrative Agent shall have received counterparts
satisfactory to the Administrative Agent of (a) a supplement to the Subsidiary
Guaranty, executed by the Reclassified Subsidiaries, and (b) an amendment to the
Pledge Agreement, amended to include the Reclassified Subsidiaries.
 
SUBPART 5.4  Representations and Warranties.  The representations and warranties
contained in Subpart 6.4 shall be true and correct in all material respects on
and as of the Ninth Amendment Effective Date.
 
SUBPART 5.5  Costs and Expenses, etc.  The Administrative Agent shall have
received for its account and the account of each Lender, all fees, costs and
expenses due and payable pursuant to Section 10.3 of the Credit Agreement, if
then invoiced, and any and all other Loan Documents.
 


PART VI
 
MISCELLANEOUS
 
SUBPART 6.1  Cross-References.  References in this Ninth Amendment to any Part
or Subpart are, unless otherwise specified, to such Part or Subpart of this
Ninth Amendment.
 
SUBPART 6.2  Instrument Pursuant to Existing Credit Agreement.  This Ninth
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
SUBPART 6.3  References in Other Loan Documents.  At such time as this Ninth
Amendment shall become effective pursuant to the terms of Part V, all references
in the Loan Documents to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement as amended by this Ninth Amendment.
 
SUBPART 6.4  Representations and Warranties of the Obligors.  Each Obligor
hereby represents and warrants that (a) it has the requisite power and authority
to execute, deliver and perform this Ninth Amendment, (b) it is duly authorized
to, and has been authorized by all necessary action, to execute, deliver and
perform this Ninth Amendment, (c) the representations and warranties contained
in Article VI of the Credit Agreement and applicable to such Obligor are true
and correct in all material respects on and as of the date hereof as though made
on and as of such date (except for those which expressly relate to an earlier
date) after giving effect to the amendments and waivers contained herein and (d)
no Default or Event of Default exists under the Credit Agreement on and as of
the date hereof after giving effect to the amendments contained herein.
 
SUBPART 6.5  Counterparts.  This Ninth Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same
agreement.  Delivery of executed counterparts of this Ninth Amendment by
telecopy or other electronic transmission shall be effective as an original and
shall constitute a representation that an original will be delivered.
 
SUBPART 6.6  Full Force and Effect; Limited Amendment.  Except as expressly
amended or waived hereby, all of the representations, warranties, terms,
covenants, conditions and other provisions of the Existing Credit Agreement and
the Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms.  The
amendments set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other term or
provision of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of any Obligor which would
require the consent of the Lenders under the Existing Credit Agreement or any of
the Loan Documents.
 
SUBPART 6.7  Governing Law. THIS NINTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SUBPART 6.8  Successors and Assigns.  This Ninth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
 
* * * * *
 
 
8

--------------------------------------------------------------------------------

 
 


Each of the parties hereto has caused a counterpart of this Ninth Amendment to
be duly executed and delivered as of the date first above written.
 

BORROWERS HECLA ALASKA LLC,     a Delaware limited liability company        
 
By:  Hecla Limited,
     its Managing Member             By: /s/  James A. Sabala                  
Name:  James A. Sabala       Title:  Vice President & Treasurer  

                                                               
 

 
HECLA GREENS CREEK MINING COMPANY,
 a Delaware corporation
         
 
By:
/s/  James A. Sabala       Name:  James A. Sabala       Title:  Vice President &
Treasurer  

       

                                                         

 
HECLA JUNEAU MINING COMPANY,
 a Delaware corporation
         
 
By:
/s/  James A. Sabala       Name:  James A. Sabala       Title:  Vice President &
Treasurer          

       


OTHER OBLIGORS:   
HECLA MINING COMPANY,
a Delaware corporation
         
 
By:
/s/ Phillips S. Baker, Jr.      
Name:  Phillips S. Baker, Jr.
     
Title:  President & CEO
 

       


 
BURKE TRADING INC.,
a Delaware corporation
         
 
By:
/s/  James A. Sabala       
Name:  James A. Sabala
     
Title:  Vice President & Treasurer
         


 
9

--------------------------------------------------------------------------------

 
 

 
HECLA ADMIRALTY COMPANY,
    a Delaware limited liability company                 By: /s/  James A.
Sabala                   Name:  James A. Sabala       Title:  Vice President &
Treasurer  

                                                               
 

 
HECLA LIMITED,
a Delaware corporation
                 
 
By:
/s/  James A. Sabala               Name:  James A. Sabala       Title:  Vice
President & Treasurer  

       

                                                         

 
SILVER HUNTER MINING COMPANY,
 a Delaware corporation
                 
 
By:
/s/  James A. Sabala       Name:  James A. Sabala       Title:  Vice President &
Treasurer          

       


 
RIO GRANDE SILVER, INC
a Delaware corporation
                 
 
By:
/s/  James A. Sabala          
Name:  James A. Sabala
     
Title:  Vice President & Treasurer
         

       


 
RHL HOLDINGS, INC.,
a Delaware corporation
                 
 
By:
/s/  Don Poirier                 
Name:  Don Poirier
     
Title:  President
         



 
10

--------------------------------------------------------------------------------

 
 

 
HECLA SILVER VALLEY, INC.,
a Delaware corporation
                 
 
By:
/s/  James A. Sabala             
Name:  James A. Sabala
     
Title:  Vice President & Treasurer
         

       


 
HECLA MC SUBSIDIARY, LLC,
a Delaware limited liability company
                 
 
By:
/s/  Jason Heidt        
Name:  Jason Heidt
     
Title:  Treasurer
         

 
 
11

--------------------------------------------------------------------------------

 
          

 
THE BANK OF NOVA SCOTIA, as a Lender
                 
 
By:
/s/  Ray Clarke       Name:  Ray Clarke       Title:  Managing Director        
 


 
By:
/s/  Bhiravi Ravichandran        Name:  Bhiravi Ravichandran      
Title:  Associate          

 
 
12

--------------------------------------------------------------------------------

 



 
ING CAPITAL LLC, as a Lender
                 
 
By:
/s/  Remko van de Water         Name: Remko van de Water       Title:  Director
         

 
 
13

--------------------------------------------------------------------------------

 





 
FORM OF
SUPPLEMENT TO AMENDED AND RESTATED SUBSIDIARY GUARANTY
 
THIS SUPPLEMENT TO AMENDED AND RESTATED SUBSIDIARY GUARANTY, dated as of
[_______], 2013 (this “Supplement”), is to the Amended and Restated Subsidiary
Guaranty, dated as of October 14, 2009 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Guaranty”), among the
Guarantors (such capitalized term, and other terms used in this Supplement, to
have the meanings set forth in Article I of the Guaranty) from time to time
party thereto, in favor of the Administrative Agent for each of the Secured
Parties.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, each of the
undersigned is becoming a Guarantor under the Guaranty; and
 
WHEREAS, each undersigned Guarantor desires to become a “Guarantor” under the
Guaranty in order to induce the Secured Parties to continue to extend Credit
Extensions under the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises, and for other consideration
(the receipt and sufficiency of which is hereby acknowledged), each of the
undersigned agrees, for the benefit of each Secured Party, as follows.
 
SECTION 1.   Party to Guaranty, etc.  In accordance with the terms of the
Guaranty, by its signature below, each of the undersigned hereby irrevocably
agrees to become a Guarantor under the Guaranty with the same force and effect
as if it were an original signatory thereto and the undersigned hereby (a)
jointly and severally with the other Guarantors, unconditionally and irrevocably
guarantees the prompt and complete payment and performance when due (whether at
the stated maturity by acceleration or otherwise) of all Obligations of each
Obligor as more fully set forth in the Guaranty, (b) agrees to be bound by and
comply with all of the terms and provisions of the Guaranty applicable to it as
a Guarantor and (c) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct as of the
date hereof (except to the extent such representation or warranty applies to an
earlier date).  In furtherance of the foregoing, each reference to a “Guarantor”
and/or “Guarantors” in the Guaranty shall be deemed to include each of the
undersigned.
 
SECTION 2.   Representations.  Each of the undersigned Guarantors hereby
represents and warrants that this Supplement has been duly authorized, executed
and delivered by it and that this Supplement and the Guaranty constitute the
legal, valid and binding obligation of such undersigned Guarantor, enforceable
against it in accordance with its terms.
 
SECTION 3.   Full Force of Guaranty.  Except as expressly supplemented hereby,
the Guaranty shall remain in full force and effect in accordance with its terms.
 
SECTION 4.   Severability.  Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Guaranty.
 
- Supplement to Subsidiary Guaranty
(2013)
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
SECTION 5.   Governing Law.  THIS SUPPLEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
 
SECTION 6.   Counterparts.  This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Guaranty by facsimile or via other electronic means shall be effective as
delivery of a manually executed counterpart of this Guaranty.
 
[Signature on following page]
 
- Supplement to Subsidiary Guaranty
(2013)
 
 
- 2 -

--------------------------------------------------------------------------------

 


 


IN WITNESS WHEREOF, each undersigned Guarantor has caused this Supplement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.
 

 
SILVER HUNTER MINING COMPANY, a
Delaware corporation
                         
 
By:
        Name:       Title:          



 

 
RIO GRANDE SILVER, INC., a Delaware
corporation
                 
 
By:
        Name:       Title:          



 

 
BURKE TRADING, INC., a Delaware corporation
                 
 
By:
        Name:       Title:          

 



 
RHL HOLDINGS, INC., a Delaware corporation
                   
By:
        Name:       Title:          



 
- Supplement to Subsidiary Guaranty
(2013)
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 

 
HECLA SILVER VALLEY, INC., a Delaware corporation
                           
By:
        Name:       Title:          

 



 
HECLA MC SUBSIDIARY, LLC,
   
a Delaware limited liability company
                         
 
By:
        Name:       Title:  



 
- Supplement to Subsidiary Guaranty
(2013)
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
ACCEPTED BY:
 
 
 

THE BANK OF NOVA SCOTIA,   as Administrative Agent          
By:
        Name:       Title:            

 
By:
        Name:       Title:    

 
- Supplement to Subsidiary Guaranty
(2013)


 
- 5 -

--------------------------------------------------------------------------------

 
 
EXHIBIT B



FORM OF
THIRD AMENDMENT TO THIRD
AMENDED AND RESTATED PLEDGE AGREEMENT
 
THIS THIRD AMENDMENT TO THIRD AMENDED AND RESTATED PLEDGE AGREEMENT (this
“Amendment”), dated as of [___________], 2013, is by and among HECLA MINING
COMPANY, a Delaware corporation (the “Parent”), and each Subsidiary (capitalized
terms used in this Amendment have the definitions set forth in or incorporated
by reference in Article I of the Pledge Agreement, which is defined below) from
time to time a party to the Pledge Agreement (each individually a “Pledgor” and
collectively, the “Pledgors”), in favor of THE BANK OF NOVA SCOTIA, as the
administrative agent (together with its successor(s) thereto in such capacity,
the “Administrative Agent”) for each of the Secured Parties.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Second Amended and Restated Credit Agreement, dated as
of October 14, 2009 (as amended, supplemented, amended or restated or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers, the
Obligors party thereto, the Lenders party thereto, and The Bank of Nova Scotia,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), the Lenders have made commitments to extend certain credit facilities
to the Borrowers; and
 
WHEREAS, pursuant to the Third Amended and Restated Pledge Agreement (the
“Pledge Agreement”), dated as of October 14, 2009, the Pledgors granted a
security interest to the Administrative Agent for the benefit of the Lenders;
and
 
WHEREAS, the parties hereto desire to amend the Pledge Agreement; and
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the agreements herein
contained, the parties hereby agree as follows:
 
 
PART I
 
AMENDMENTS TO PLEDGE AGREEMENT
 
Effective on (and subject to the occurrence of) the Amendment Effective Date,
the Pledge Agreement is hereby amended in accordance with this Part I.  Except
as so amended, the Pledge Agreement and the other Loan Documents shall continue
in full force and effect.
 
  SUBPART 1.1  Amendment to Schedule I.  Schedule I of the Pledge Agreement is
hereby amended and restated in its entirety as set forth in Attachment 1 hereto.
 
 
 
PART II
 
AFFIRMATION AND CONSENT
 
  SUBPART 2.1  Affirmation and Consent.  Each of the Pledgors confirms that it
has received a copy of this Amendment and restates, ratifies and reaffirms each
and every term and condition set forth in the Pledge Agreement and the other
Loan Documents to which it is a party, effective as of the date hereof, after
giving effect to this Amendment.
 
 
1

--------------------------------------------------------------------------------

 
 
PART III
 
CONDITIONS TO EFFECTIVENESS
 
  SUBPART 3.1  Amendment Effective Date.  On the day that the Administrative
Agent has received counterparts satisfactory to the Administrative Agent of this
Amendment, which collectively shall have been duly executed on behalf of each
Pledgor and the Administrative Agent, this Amendment shall be effective as of
the date hereof (the “Amendment Effective Date”), provided that the following
Subpart is true.
 
  SUBPART 3.2  Representations and Warranties.  The representations and
warranties contained in Subpart 4.4 shall be true and correct in all material
respects on and as of the Amendment Effective Date.
 
 
PART IV
 
MISCELLANEOUS
 
  SUBPART 4.1  Cross-References.  References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.
 
  SUBPART 4.2  Instrument Pursuant to Pledge Agreement.  This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement.
 
  SUBPART 4.3  References in Other Loan Documents.  At such time as this
Amendment shall become effective pursuant to the terms of Part III, all
references in the Loan Documents to the “Pledge Agreement” shall be deemed to
refer to the Pledge Agreement as amended by this Amendment.
 
  SUBPART 4.4  Representations and Warranties of the Pledgors.  Each Pledgor
hereby represents and warrants that (a) it has the requisite power and authority
to execute, deliver and perform this Amendment, (b) it is duly authorized to,
and has been authorized by all necessary action, to execute, deliver and perform
this Amendment and (c) the representations and warranties contained in Article
III of the Pledge Agreement and applicable to such Pledgor are true and correct
in all material respects on and as of the date hereof as though made on and as
of such date (except for those which expressly relate to an earlier date) and
after giving effect to the amendments contained herein.  In addition, the Parent
represents and warrants that no Default or Event of Default exists under the
Credit Agreement on and as of the date hereof after giving effect to the
amendments contained herein.
 
  SUBPART 4.5  Counterparts.  This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same
agreement.  Delivery of executed counterparts of this Amendment by telecopy or
other electronic transmission shall be effective as an original and shall
constitute a representation that an original will be delivered.
 
Third Amendment
 To Third Amended and Restated
         Pledge Agreement
 
 
2

--------------------------------------------------------------------------------

 
 
  SUBPART 4.6  Full Force and Effect; Limited Amendment.  Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Pledge Agreement and the Loan Documents
shall remain unchanged and shall continue to be, and shall remain, in full force
and effect in accordance with their respective terms.  The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended herein and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Pledge
Agreement or any other Loan Document or of any transaction or further or future
action on the part of any Obligor that would require the consent of the Lenders
or the Administrative Agent under the Pledge Agreement or any of the Loan
Documents.
 
  SUBPART 4.7  Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
  SUBPART 4.8  Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
* * * * * *
 
Third Amendment
 To Third Amended and Restated
         Pledge Agreement
 
 
3

--------------------------------------------------------------------------------

 
 
Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
 

 
HECLA MINING COMPANY
                 
 
By:
        Name:       Title:          

 



 
HECLA ALASKA LLC
 
 
         By: Hecla Limited        its Managing Member                     By:  
      Name:       Title:          



 

 
HECLA GREENS CREEK MINING COMPANY
                   
By:
        Name:       Title:  



 
 



 
HECLA JUNEAU MINING COMPANY
         
 
                 By: Name:       Title:          



 

 
HECLA ADMIRALTY COMPANY
                   
By:
        Name:       Title:          



 
Signature Page to Third Amendment
 To Third Amended and Restated
S- Pledge Agreement
 
 
S-1

--------------------------------------------------------------------------------

 
 

 
BURKE TRADING INC.
                 
 
By:
        Name:       Title:          




 
HECLA LIMITED
                 
 
By:
        Name:       Title:  


 

 
RHL HOLDINGS INC.
                 
 
By:
        Name:       Title:          




 
SILVER HUNTER MINING COMPANY
                 
 
By:
        Name:       Title:  

 

 
RIO GRANDE SILVER, INC.
                 
 
By:
        Name:       Title:  


 

 
HECLA SILVER VALLEY, INC.
                 
 
By:
        Name:       Title:          

 
Signature Page to Third Amendment
 To Third Amended and Restated
S- Pledge Agreement
 
 
S-2

--------------------------------------------------------------------------------

 
 
 

 
HECLA MC SUBSIDIARY, LLC
                         
 
By:
        Name:       Title:          

 
Signature Page to Third Amendment
 To Third Amended and Restated
S- Pledge Agreement
 
 
S-3

--------------------------------------------------------------------------------

 
 



 
THE BANK OF NOVA SCOTIA,
as Administrative Agent
                 
 
By:
        Name:       Title:                  

 
By:
        Name:       Title:        

 
Signature Page to Third Amendment
 To Third Amended and Restated
Pledge Agreement
 
 
S-4

--------------------------------------------------------------------------------

 


Attachment 1
 


SCHEDULE I
to Third Amended and Restated Pledge Agreement,
as amended by the Third Amendment thereto
 
Hecla Mining Company



   
Common Stock
 
 
Issuer (corporate)
 
Cert. #
   
# of
Shares
   
Authorized
Shares
   
Outstanding
Shares
   
% of Shares
Pledged
                                 
Hecla Limited
    2       1,000       1,000       1,000       100 %
Hecla Admiralty Company
    1       1,000       1,000       1,000       100 %
Silver Hunter Mining Company
    1       500       1,000       500       100 %
RHL Holdings, Inc.
    1       100       1,000       900       100 %
Rio Grande Silver, Inc.
    2       500       1,000       500       100 %



Hecla Limited



   
Common Stock
 
 
Issuer
 
Cert. #
   
# of
Shares
   
Authorized
Shares
   
Outstanding
Shares
   
% of Interests
Pledged
                                 
Burke Trading, Inc.
    3       10,000       100,000       10,000       100 %
Hecla Alaska LLC
    N/A       N/A       N/A    
100% membership interest
      100 %



Hecla Admiralty Company


 

    Common Stock  
Issuer (corporate)
 
Cert. #
   
# of
Shares
   
Authorized
Shares
   
Outstanding
Shares
   
% of Shares
Pledged
                                           
Hecla Greens Creek Mining Company
    3       1,000       1,000       1,000       100 %
Hecla Juneau Mining Company
    5       1,000       1,000       1,000       100 %

 
 
 
Signature Page to Third Amendment
 To Third Amended and Restated
S- Pledge Agreement



S - 1